EXHIBIT NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS.THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL, IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144A UNDER SAID ACT.NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES. sionix corporation Convertible Debenture Principal Amount: U.S. $ Issuance Date:December , 2009 Maturity Date: May , 2011 PURCHASER: [Please print] FOR VALUE RECEIVED, Sionix Corporation, a Nevada corporation (the "Company"), hereby promises to pay to the above-referenced purchaser or its registered assigns ("Holder") the amount set out above as the Principal Amount (the "Principal") when due, whether upon the Maturity Date written above or such earlier date as this Debenture is required or permitted to be repaid as provided hereunder.This Convertible Debenture (including all Convertible Debentures issued in exchange, transfer or replacement hereof, this "Debenture") is one of an issue of Convertible Debentures issued pursuant to the Securities Purchase Agreement (as defined below) on the Closing Date (collectively, the "Debentures" and such other Convertible Debentures, the "Other Debentures").Certain capitalized terms used herein are defined in Section 15 hereof. (1)INTEREST. Simple interest shall accrue at a rate of ten percent (10%) per annum on the outstanding Principal of this Debenture. All interest shall be due and payable on the Maturity Date. At the Company’s election, interest can be converted into Common Stock (as defined below) in accordance with Section 2. (2)CONVERSION OF DEBENTURES.This Debenture shall be convertible into shares of the Company's common stock, par value $0.001 per share (the "Common Stock"), on the terms and conditions set forth in this Section 2. (a)Conversion.From and after the Stockholder Approval Date, the outstanding and unpaid Principal and accrued interest under this Debenture (the “Conversion Amount”) shall be convertible into fully paid and nonassessable shares of Common Stock in accordance with Section 2(c), at the Conversion Rate (as defined below).The Company shall not issue any fraction of a share of Common Stock upon any conversion.If the issuance would result in the issuance of a fraction of a share of Common Stock, the Company shall round such (b)fraction of a share of Common Stock up to the nearest whole share.The Company shall pay any and all taxes that may be payable with respect to the issuance and delivery of Common Stock upon conversion; provided that the Company shall not be required to pay any tax that may be payable in respect of any issuance of Common Stock to any Person other than the converting Holder or with respect to any income tax due by the Holder with respect to such Common Stock.Notwithstanding anything to the contrary set forth herein, this Debenture shall not be convertible prior to the Stockholder Approval Date. (c)Conversion Rate and Price. (i)The number of shares of Common Stock issuable upon conversion pursuant to Section 2(a) shall be determined by dividing (x) such Conversion Amount by (y) the Conversion Price (the "Conversion Rate"). (ii)"Conversion Price" means, as of any Conversion Date (as defined below) or other date of determination, $0.15, subject to adjustment as provided herein. (d)Mechanics of Conversion. (i)Delivery of Debenture.To convert any Conversion Amount into shares of Common Stock, the Holder shall surrender this original Debenture along with an executed conversion notice in the form attached hereto (the “Conversion Notice”) to an overnight courier for delivery to the Company (or an affidavit of lost Debenture and indemnification undertaking with respect to this Debenture in the case of its loss, theft or destruction).The date that the Company receives the original Debenture and executed Conversion Notice is referred to herein as the “Conversion Date”.
